Citation Nr: 0510408	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-05 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from April 1943 to October 
1945 and October 1950 to August 1951, including a period of 
captivity as a prisoner of war (POW) from June 1944 to May 
1945.  The appellant is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In the judgment of the Board, an additional medical opinion 
was warranted by the medical complexity involved in the 
appeal.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 
20.901(d) (2004).  In correspondence dated in February 2004, 
the Board advised the appellant and her authorized 
representative that the Board requested an expert medical 
opinion in her case.  38 C.F.R. § 20.903(a) (2004).  The 
Board obtained an opinion dated in May 2004 from an 
Independent Medical Expert (IME) with respect to certain 
medical issues arising from the claim.  In June 2004, the 
Board furnished a copy of the medical opinion to the 
appellant and her representative and allowed a period of 60 
days within which to respond pursuant to 38 C.F.R. 
§ 20.903(a) (2004).  In January 2005, the Board received 
evidence submitted by the appellant that had been previously 
associated with the claims file.  Notice that the Board 
obtained the May 2004 IME was provided again in February 
2005, with additional notification to the appellant of the 
option of a first review of the opinion evidence by the RO 
along with any newly submitted evidence provided by the 
appellant.  In February 2005, the appellant submitted 
evidence that had been previously associated with the claims 
file accompanied by appellant's signed waiver of initial RO 
consideration of the evidence submitted by the appellant and 
the May 2004 IME.  See Board of Veterans' Appeals:  Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(September 3, 2004) (to be codified at 38 C.F.R. §§ 19.9, 
20.1304(c)).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.  Id.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
on February [redacted], 2002, and lists his immediate cause of death 
as ischemic cardiomyopathy due to or as a consequence of 
coronary artery disease.  Diabetes, pneumonia, 
cerebrovascular accident, and renal failure were also listed 
on the death certificate as significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, rated 10 
percent effective from October 12, 1983, and residual scars 
of the left leg and right thigh from shell fragment wounds, 
both rated as noncompensable effective from March 29, 1977. 

4.  The evidence is in relative equipoise as to whether the 
veteran's ischemic cardiomyopathy and coronary artery disease 
resulted from the veteran's POW experience or resulted from 
his nonservice-connected diabetes mellitus.  


CONCLUSION OF LAW

Disorders causing the veteran's death (ischemic 
cardiomyopathy and coronary artery disease) are presumed due 
to his POW experience during active military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.312 (2004); 
Presumptions of Service Connection for Diseases Associated 
with Service Involving Detention or Internment as a Prisoner 
of War, 69 Fed. Reg. 60,083-60,090 (effective October 7, 
2004) (to be codified at 38 C.F.R. §§ 1.18, 3.309(c)).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits sought on appeal in this 
decision, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to the appellant's 
claim. 


Pertinent Laws and Regulations

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2004).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2004).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2004).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of either disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2004).  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2004).

On October 7, 2004, VA published an interim final rule to 
establish guidelines for establishing presumptions of service 
connection for diseases associated with service involving 
detention or internment as a POW.  See Presumptions of 
Service Connection for Diseases Associated with Service 
Involving Detention or Internment as a Prisoner of War, 69 
Fed. Reg. 60,083-60,090 (effective October 7, 2004) (to be 
codified at 38 C.F.R. §§ 1.18, 3.309(c)).  In accordance with 
those guidelines, the interim final rule also established 
presumptions of service connection for atherosclerotic and 
hypertensive heart disease and for stroke disease arising in 
former POWs.  Id.   

If a veteran is a former POW, certain diseases shall be 
service-connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  Presumptions, 69 Fed. 
Reg. at 60,090.  These diseases are the following:  
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia); and stroke 
and its complications.  Id.  Atherosclerotic heart disease 
encompasses ischemic heart disease, coronary artery disease, 
and other diseases that may be described by a more specific 
diagnosis.  Presumptions, 69 Fed. Reg. at 60,087.  

If the veteran is a former prisoner of war and was interned 
or detained for not less than 30 days, certain diseases, 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  Presumptions, 69 Fed. Reg. at 60,090.  These 
diseases are the following:  avitaminosis; beriberi 
(including beriberi heart disease); chronic dysentery; 
helminthiasis; malnutrition (including optic atrophy 
associated with malnutrition); pellagra; any other 
nutritional deficiency; irritable bowel syndrome; peptic 
ulcer disease; peripheral neuropathy except where directly 
related to infectious causes; and cirrhosis of the liver.  
Id.  "Beriberi heart disease" no longer includes ischemic 
heart disease in a former POW who experienced localized edema 
during captivity.  Presumptions, 69 Fed. Reg. at 60,088.  Cf. 
38 C.F.R. § 3.309(c), Note (2004).  The interim final rule 
establishes a presumption of service connection for heart 
disease, including ischemic heart disease, without regard to 
whether localized edema was present in service.  Id.  


Evidence

The Certificate of Death indicates that the veteran died on 
February [redacted], 2002.  His death certificate lists his immediate 
cause of death as ischemic cardiomyopathy due to or as a 
consequence of coronary artery disease.  Diabetes, pneumonia, 
cerebrovascular accident, and renal failure were also listed 
on the death certificate as significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  At the time of the veteran's death, service 
connection was in effect for post-traumatic stress disorder 
(PTSD), rated 10 percent effective from October 12, 1983, and 
residual scars of the left leg and right thigh from shell 
fragment wounds, both rated as noncompensable effective from 
March 29, 1977. 

The service medical records reflect that the veteran was a 
POW from June 1944 to May 1945.  

Post-service medical records that showed the veteran's 
development of various medical problems throughout the years 
included a medical statement dated in May 1977, which noted 
that the veteran was first diagnosed with diabetes four years 
prior.  In a September 1982 letter, Dr. E.C.B. reported that 
he treated the veteran for  diabetes mellitus, insulin 
dependent.  Dr. E.C.B. further noted that the veteran had 
circulatory problems with diminished circulation to the 
peripheral vessels, such as in the extremities.  Private 
medical records from Dr. J.E.H. dated from January 1989 to 
October 2001, showed treatment for diabetes mellitus, 
peripheral vascular disease with claudication, diabetic 
neuropathy, pedal edema secondary to venous insufficiency, 
and coronary artery disease.  Memorial Medical Center records 
dated in 1994, noted discharge diagnoses of status post left 
hemispheric subcortical stroke with residual spastic right 
hemiparesis and right hemisensory loss, Type II diabetes 
mellitus, and mild diabetic peripheral neuropathy.  A June 
1994 VA medical report from Dr. S.B. noted a diagnosis of 
residual cerebrovascular accident with mild residual right 
hemiparesis.  Medical records from Dr. B.D.M. dated in 
September 2001, included a discharge summary that noted 
several diagnoses including cardiac arrest and diabetes 
mellitus.  The November/December 2001 VA examination report 
noted diagnoses of the following:  status post myocardial 
infarction; status post cerebrovascular accident without 
residuals; diabetes mellitus, moderately controlled with mild 
nephropathy; and normal blood pressure.  

Dr. W.L.F., Chief of Endocrine of the University of Kansas 
School of Medicine, provided an IME opinion in May 2004.  Dr. 
W.L.F. noted that after an extensive review of the veteran's 
medical records as well as his experiences as a POW, he found 
no evidence linking those experiences with the subsequent 
development of Type II diabetes mellitus, coronary artery 
disease, and subsequent cardiomyopathy and death.  Dr. W.L.F. 
noted that the veteran clearly had Type II diabetes mellitus, 
and it was, from time to time, not well-controlled.  Dr. 
W.L.K. maintained that it was known that the leading cause of 
death in patients with diabetes is coronary heart disease.  
Dr. W.L.K. therefore opined that it was much more reasonable 
to assume that diabetes, not the veteran's service in WWII, 
led to the development of his coronary artery disease and 
death.  Dr. W.L.K. further noted that even if the veteran had 
had severe nutritional deficiency as a POW, and this had 
affected his heart, the effect would have been on the heart 
muscle itself, not the coronary circulation.  Dr. W.L.F. 
noted in summary that he believed that the veteran had 
coronary artery disease and resultant cardiac failure from an 
ischemic cardiomyopathy, but this was most likely a result of 
his Type II diabetes mellitus and not related to his 
experiences in WWII or as a POW.   


Analysis

As a preliminary matter, the Board notes that the October 7, 
2004 regulations promulgated for diseases associated with 
service involving detention or internment as a POW are 
liberalizing and more favorable to the veteran and appellant 
than the prior regulations promulgated for diseases specific 
as to former POWs under 38 C.F.R. § 3.309(c) (2004).  
Therefore, the new regulations are for application in the 
instant case.  VAOPGCPREC 7-03.  

Moving on, the Board notes that it is the opinion of Dr. 
W.L.F. that the veteran's cause of death (ischemic 
cardiomyopathy due to or as a consequence of coronary artery 
disease) is not likely the result of the veteran's experience 
as a POW.  As outlined in detail above, however, a 
presumption of service connection has now been established 
for former POWs who develop atherosclerotic heart disease, to 
include ischemic heart disease and coronary artery disease, 
that manifests to a degree of disability of 10 percent or 
more at any time after the veteran's discharge or release 
from service.  VA established the foregoing presumption based 
on evidence of an association between POW experience and 
heart disease from more recent studies that found a 
statistically significant increased risk of mortality due to 
heart disease in former POWs aged 75 an older.  Presumptions, 
69 Fed. Reg. at 60,086-60,087.  In the interim final rule, VA 
also acknowledged that a 2003 VA study found a statistically 
significant increased incidence of hypertension and chronic 
heart disease among World War II veterans with PTSD.  
Presumptions, 69 Fed. Reg. at 60,087.  VA further 
acknowledged that the conclusion that PTSD might be 
associated with cardiovascular disorders was also supported 
by a 1997 study finding that Vietnam veterans diagnosed with 
PTSD had a significantly increased risk of circulatory 
disease many years after service.  Id.  

In light of the fact that service connection had been 
established for PTSD during the veteran's lifetime, based on 
his POW experiences (see February 1984 Rating Decision), the 
Board does not find that Dr. W.L.F.'s opinion constitutes 
affirmative evidence that rebuts the presumption that the 
veteran's ischemic cardiomyopathy and coronary artery disease 
were related to his POW experience.  38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) (2004).  Rather, the Board finds 
that the evidence is in relative equipoise as to whether the 
veteran's ischemic cardiomyopathy and coronary artery disease 
resulted from the veteran's POW experience or resulted from 
his nonservice-connected diabetes mellitus.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board 
resolves reasonable doubt in the appellant's favor and finds 
that the cause of the veteran's death was related to his POW 
experience.  Furthermore, as the veteran's ischemic 
cardiomyopathy and coronary artery disease ultimately 
resulted in his death, the Board finds that these diseases 
clearly manifested to a degree of 10 percent or more during 
the veteran's lifetime.  Accordingly, service connection for 
the cause of death of the veteran is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


